 


114 HRES 698 IH: Amending the Rules of the House of Representatives to require the Committee on Appropriations to maintain proposed and historical budget authority and outlays for each category of spending.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 698 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Brat (for himself, Mr. Amash, Mr. Jones, Mr. Brooks of Alabama, Mr. Ribble, and Mr. Babin) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require the Committee on Appropriations to maintain proposed and historical budget authority and outlays for each category of spending. 
 
 
That  (a)clause 4(a) is amended by adding at the end the following new subparagraph: 
 
(5) 
(A)The Committee on Appropriations shall maintain proposed and historical budget authority and outlays for each category of spending. Such data shall—  (i)cover a period comprising the 10 fiscal years immediately preceding the budget year; and 
(ii)be kept up-to-date and provided on the public Web site of the committee in a downloadable, searchable, and sortable format. (B)As used in this subparagraph, the term category of spending includes— 
(i)section 302(a) allocations and section 302(b) suballocations and discretionary and direct spending authority for each department, agency, program, or other line item in any appropriation Act; and (ii)discretionary and direct spending authority for each department, agency, and program as set forth in budget proposals of the Presidents submitted under section 1105(a) of title 31, United States Code.. 
(b)The amendment made by subsection (a) shall take effect immediately before noon on January 3, 2017.  